DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:   
Paragraph 0037 utilizes reference numeral 1110 in relation with the actuator in the first sentence of the paragraph. This is believed to be a typo as reference numeral 110 is used in relation to the actuator in the rest of the specification.  
Appropriate correction is required.

Claim Objections
Claim objected to because of the following informalities:  
Claim 20 reads as follows: 

A non-transitory computer readable medium configured to: 
send a signal to activate at least one activator coupled to a device; receive an output of the device detected by at least one sensor; process the output of the device;
retrieve an algorithm and a healthy fingerprint of the device from a memory; and
assess the mechanical health of the device by applying the algorithm, wherein the algorithm compares the output of the device detected by the at least one sensor to the healthy fingerprint of the device.


The examiner recommends utilizing the following claim language in relation to the claimed non-transitory computer readable medium:

A non-transitory computer readable medium for storing instruction code, which, when executed by a processor cause the processor to: 
send a signal to activate at least one activator coupled to a device; receive an output of the device detected by at least one sensor; process the output of the device;
retrieve an algorithm and a healthy fingerprint of the device from a memory; and
assess the mechanical health of the device by applying the algorithm, wherein the algorithm compares the output of the device detected by the at least one sensor to the healthy fingerprint of the device. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 7, 13-17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mofakhami (US 2016/0282308).

Regarding claim 1, Mofakhami discloses a system (see paragraph 0093: health monitoring system) comprising: 
a device (see paragraph 0093: mobile platform/aircraft);
a monitoring unit (see paragraphs 0092-0093) comprising:
at least one actuator coupled to the device and configured to vibrate the device (see Figs 8 and 9 and paragraphs 0092, 0097, 0099, and 0100: actuator is coupled to the aircraft/structure, actuator produces mechanical waves/vibrations);
at least one sensor coupled to the device and configured to detect an output of the device (see Figs 8 and 9 and paragraphs 0092 and 0099-0100: sensor for sensing mechanical wave in the structure, i.e. an output, sensor is coupled to the aircraft/structure); and
at least one processing resource configured to process the output detected by the at least one sensor and assess the mechanical health of a device through the detected output (see Abstract and paragraphs 0092, 0093, 0096, 0122, and 0125: processor analyzes single and outputs a signal representative of a health condition of the structure, health indication based on the sensor data, i.e. output detected by the sensor).


Regarding claim 13, Mofakhami discloses a method for monitoring the mechanical health of a device (see Abstract and paragraphs 0006 and 0093: system and method for health monitoring), the method comprising:
activating at least one actuator configured to cause the device to vibrate (see Figs 8 and 9 and paragraphs 0092, 0097, 0099, and 0100: actuator is coupled to the aircraft/structure, actuator produces mechanical waves/vibrations; see Fig. 2 and paragraph 0097: processor provides an interrogation signal used to drive the actuators);
detecting, via at least one sensor, an output of the device (see Figs 8 and 9 and paragraphs 0092 and 0099-0100: sensor for sensing mechanical wave in the structure, i.e. an output, sensor is coupled to the aircraft/structure);
processing, via a processing resource, the output detected by the at least one sensor and determining, via the processing resource, the mechanical health of a device based on the detected output (see Abstract and paragraphs 0092, 0093, 0096, 0122, and 0125: processor analyzes single and outputs a signal representative of a health condition of the structure, health indication based on the sensor data, i.e. output detected by the sensor).

Regarding claim 20, Mofakhami discloses a non-transitory computer readable medium (see Fig. 2 and paragraphs 0096-0097: memory, non-transient form with instruction executable by a processor) configured to: 
send a signal to activate at least one activator coupled to a device (see Fig. 2 and paragraphs 0096-0097: processor may generate the interrogation signal used to drive actuator); 

process the output of the device (see Fig. 2 and Abstract and paragraphs 0092, 0093, 0096-0098, 0122, and 0125: processor analyzes single and outputs a signal representative of a health condition of the structure, health indication based on the sensor data, i.e. output detected by the sensor);
retrieve an algorithm and a healthy fingerprint of the device from a memory (see paragraphs 0041, 0070, and 0096-0098: processor produces output/state of health based on comparing sensor data for healthy baseline signal, i.e. a healthy fingerprint, processor implements method using instructions on memory); and
assess the mechanical health of the device by applying the algorithm, wherein the algorithm compares the output of the device detected by the at least one sensor to the healthy fingerprint of the device (see paragraphs 0041, 0070, and 0096-0098: produces output/state of health based on comparing sensor data for healthy baseline signal, i.e. a healthy fingerprint).

Regarding claim 3, Mofakhami discloses wherein the at least one processing resource is an external processor that is external to the device (see paragraph 0093).

Regarding claim 4, Mofakhami discloses wherein the monitoring unit further comprising a stimulation source configured to supply a stimulation signal to the at least 

Regarding claim 7, Mofakhami discloses wherein the processing resource is configured to apply an algorithm comparing the detected output of the device against a healthy fingerprint of the device to assess the mechanical health of the device, wherein the healthy fingerprint is an output of the device when the device is free of mechanical defects (see paragraphs 0041, 0070, and 0098: produces output/state of health based on comparing sensor data for healthy baseline signal, i.e. a healthy fingerprint).

Regarding claim 14, Mofakhami discloses wherein activating the at least one actuator comprises providing a stimulation signal to the at least one actuator via a stimulation source (see Fig. 2 and paragraph 0097: processor/source provides an interrogation signal/stimulation signal used to drive the actuators).

Regarding claim 15, Mofakhami discloses wherein determining the presence or absence of a mechanical defect comprises applying, via the processing resource, an algorithm to compare the output of the device against a healthy fingerprint of the device, wherein the healthy fingerprint is an output of the device when the device has no mechanical defects (see paragraphs 0041, 0070, 0094 and 0098: produces output/state of health based on comparing sensor data for healthy baseline signal, i.e. a 

Regarding claim 16, Mofakhami discloses wherein the algorithm comprises comparing at least one of the amplitude change, damping change, peak split, frequency shift and phase shift of the output of the device against a healthy fingerprint of the device (see paragraph 0116-0119).

Regarding claim 17, Mofakhami discloses further comprising retrieving the algorithm and the healthy fingerprint from a memory (see paragraphs 0041, 0070, 0098, and 0115: produces output/state of health based on comparing sensor data for healthy baseline signal, i.e. a healthy fingerprint, baseline stored in memory).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Mofakhami (US 2016/0282308) in view of Karp (US 2010/0162825).

Regarding claim 2, Mofakhami disclose wherein the at least one processing resource is coupled to the device (see Fig. 9 and paragraph 0093: processor may be located on board). 

Mofakhami does not expressly disclose wherein the at least one processing resource is a dedicated processor.

Karp discloses a system for monitor health of a structure wherein the processing resource is a dedicated processor (see paragraph 0166). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Mofakhami with the teachings of Karp, i.e. using a dedicated processor in lieu of a CPU, for the advantageous benefit of using an affordable processing unit that is dedicated to the sole purpose of the monitoring the structural health of the system. Using a dedicated processor is an affordable and focused, computing power of processor won’t be bogged down by other tasks, means for efficiently analyzing the structural health of the system. 

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Mofakhami (US 2016/0282308) in view of Gallo (US 2015/0168353).

Regarding claim 5, Mofakhami does not expressly discloses wherein the at least one actuator and the at least one sensor comprise a single unit. 


	It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Mofakhami with the teachings of Gallo, i.e. using a single piezoelectric transducer as a the source and sensor, for the advantageous benefit of using a cost effective, space saving, conventional sensor in the art. 

Regarding claim 6, Mofakhami discloses wherein the actuator and sensor may each comprise one or more piezoelectric transducers (see paragraph 0099). 

Mofakhami does not expressly discloses wherein the at least one actuator and the at least one sensor comprise a single piezoelectric transducer.

Gallo discloses wherein the at least one actuator and the at least one sensor comprise a single unit (see Abstract, paragraph 0025, and claim 1). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Mofakhami with the teachings of Gallo, i.e. using a single piezoelectric transducer as a the source and sensor, for the advantageous benefit of using a cost effective, space saving, conventional sensor in the art. 

Claims 8-9 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mofakhami (US 2016/0282308) in view of Wheeler (US 2020/0132567).

Regarding claim 8, Mofakhami does not expressly discloses wherein the algorithm produces a pass-fail result.

Wheeler disclose a testing system that includes an algorithm produces a pass-fail result (see paragraphs 0017, 0023, and 0027: produces a pass/fail result).
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Mofakhami with the teachings of Wheeler, i.e. producing a pass/fail results, for the advantageous benefit of providing a clear indication if the structural health of the system fails the test, of the system is healthy.  

Regarding claim 9, Mofakhami does not expressly discloses wherein the monitoring unit further comprising a display device configured to display the pass-fail result.

Wheeler disclose a testing system wherein the monitoring unit further comprising a display device configured to display the pass-fail result (see paragraphs 0017, 0023, and 0027: produces a pass/fail result).
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Mofakhami with the teachings of Wheeler, i.e. producing and displaying a pass/fail result, for the advantageous benefit of providing a clear indication if the structural health of the system fails the test, of the system is healthy.  

Regarding claim 18, Mofakhami does not expressly discloses wherein the algorithm produces a pass-fail result.

Wheeler disclose a testing system that includes an algorithm produces a pass-fail result (see paragraphs 0017, 0023, and 0027: produces a pass/fail result).
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Mofakhami with the teachings of Wheeler, i.e. producing a pass/fail results, for the advantageous benefit of providing a clear indication if the structural health of the system fails the test, of the system is healthy.  

Regarding claim 19, Mofakhami does not expressly discloses displaying the pass-fail result on a display device.

Wheeler disclose a testing system wherein the monitoring unit/method that comprises displaying the pass-fail result on a display device (see paragraphs 0017, 0023, and 0027: produces a pass/fail result).
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Mofakhami with the teachings of Wheeler, i.e. producing and displaying a pass/fail result, for the advantageous benefit of providing a clear indication if the structural health of the system fails the test, of the system is healthy. 
 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mofakhami (US 2016/0282308) in view of Blais (US 2017/0239775).

Regarding claim 10, Mofakhami discloses wherein the system is configured to go into run mode during power up or periodically (see paragraph 0097: periodically interrogate the structure, i.e. run mode). 

Mofakhami does not expressly discloses wherein the monitoring unit is configured to go into run mode periodically during use. 

Blais discloses wherein the monitoring unit is configured to go into run mode periodically during use (see paragraphs 0003 and 0014: periodically test during use). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Mofakhami with the teachings of Blais, i.e. periodically testing the system during its use, for the advantageous benefit of analyzing the structural integrity of the system as it experiences higher levels of stress. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Mofakhami (US 2016/0282308) in view of Inagaki (US 2015/0256943).

Regarding claim 11, Mofakhami does not expressly discloses wherein the monitoring unit is configured to go into run mode when commanded by an input.


It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Mofakhami with the teachings of Inajaki, i.e. having a start command that will start the test, for the advantageous benefit of allowing one to initiate a the structural heat test upon command. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mofakhami (US 2016/0282308) in view of Weldon (US 2007/0006652).

Regarding claim 12, Mofakhami does not expressly discloses wherein the locations of the at least one actuator and the at least one sensor are optimized for obtaining the output of the device.

Weldon discloses wherein the locations of the at least one actuator and the at least one sensor are optimized for obtaining the output of the device (see paragraphs 0031 and 0068-0069). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Mofakhami with the teachings of Weldon, i.e. optimizing the placement of the sensors and actuators, for the advantageous benefit of increasing the sensitivity and accuracy of the structural health evaluations. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J DALBO whose telephone number is (571)270-3727.  The examiner can normally be reached on M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL J DALBO/Primary Examiner, Art Unit 2865